Citation Nr: 1217303	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (under 38 U.S.C.A. § 1151).  


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1956 to June 1960.  He died in January 2008.  The appellant is the Veteran's widow.  The appellant appeared at a Board videoconference hearing in April 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the appellant's contention that the VA medical and surgical treatment provided to the Veteran at the Sioux Falls VA Medical Center (VAMC) from July to September 2007, was instrumental in his death as it lead to subsequent medical complications, and ultimately, his death.  

Although the Board regrets delay in appellate review, the case must be returned to the RO for further action.  

At the April 2012 Board hearing, the appellant submitted additional evidence relating to a settlement between her and VA in a separate legal proceeding.  The appellant elected not to waive preliminary review of the evidence.  See 38 C.F.R. § 20.1304(c).  

Finally, it appears that there may be outstanding pertinent medical records.  At the April 2012 Board hearing, the appellant referred to certain records (possibly peer review records)  which are in the possession of Dr. Julius.  Such medical opinions and potentially pertinent medical findings that may be contained in the medical records could be critical to this claim and the Board must make an attempt to obtain those records.  The Board has a duty to assist the appellant in obtaining the private medical records.  38 C.F.R. § 3.159(c)(1).  As this matter is being remanded anyway, an attempt should be made to obtain any outstanding pertinent private medical records.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action to request any outstanding pertinent medical records (to include any peer review reports) from the physician identified by the appellant as Dr. Julius.  The result of this request should be documented and any evidence obtained should be associated with the claims file.    

2. After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC  should review the expanded record (to specifically include the evidence submitted at the April 2012 Board hearing and any records obtained as a result of the preceding paragraph) and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


